Citation Nr: 0719589	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-32 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1982 to November 
2002.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the benefit sought on appeal.  

When this matter was initially before the Board in July 2006, 
it was remanded for further development.

In its July 2006 remand, the Board directed the RO to 
adjudicate the veteran's disagreement with the initial10 
percent evaluation assigned for epicondylitis, right elbow.  
The RO issued a statement of the case (SOC) addressing that 
claim in February 2007.  The claims file does not reflect 
that the veteran has perfected a substantive appeal following 
the issuance of the February 2007 SOC.  Therefore, no issue 
regarding the veteran's right elbow epicondylitis is before 
the Board.

In his substantive appeal, the veteran requested a hearing 
before the Board.  The requested hearing was scheduled in 
December 2004, but the veteran failed to appear.  The request 
for a hearing is considered withdrawn.


FINDING OF FACT

Although the veteran complains of pain in the hands, 
bilaterally, no pathology underlying those complaints has 
been identified by any provider on physical or radiologic 
examinations, and the medical opinion is against a finding 
that the veteran's bilateral hand pain is secondary to his 
only service-connected disability, epicondylitis of the right 
elbow. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand 
disorder manifested by pain has not been met.  38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a disorder of the hands manifested by pain on 
use of the hands.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

In this case, in January 2003, the RO issued a letter that 
notified the veteran of the enactment of the VCAA and 
explained what evidence was required to substantiate a claim 
for service connection.  The letter informed the appellant of 
the actions VA would take to assist him to develop the 
claims, advised the veteran to tell VA about any additional 
evidence the veteran wanted VA to obtain, and advised the 
veteran to submit evidence on his own behalf, including such 
evidence as his own statements or statements from others.  

In July 2006, following the Board's July 2006 Remand, another 
duty-to-assist letter was issued, informing the veteran again 
of his right to submit evidence to support his claim.  This 
letter asked the veteran to specify where he had been treated 
for the claimed hand disorder.  In addition, the letter 
advised the veteran of the criteria for assigning a 
disability evaluation and an effective date, if the claim for 
service connection were to be granted, and specifically 
advised the veteran to submit any relevant evidence in his 
possession.  In response, the veteran specified that he 
received treatment for the claimed disorder solely at VA 
facilities, but did identify a private physician from whom 
treatment was received.  Those private clinical records were 
obtained, and are associated with the claims file.  

The Board concludes that the January 2003 notice, together 
with the July 2006 notice, advised the veteran of each 
element of notice described in Pelegrini.  The notices 
provided meet the requirements set forth in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Further, given the veteran's 
statements and arguments, the Board finds that a reasonable 
person could be expected to understand from the notices what 
was needed to substantiate the claim both on direct and 
secondary grounds, and thus the essential fairness of the 
adjudication was not frustrated.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007); see also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  As such, 
even assuming a notice error, the Board finds the error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

In addition, the claim was readjudicated following the 
issuance of the July 2006 notice.  As such, no defect 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 444 F.3d at 1334; Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  VA clinical records have been 
obtained, and the veteran was afforded VA examination.  The 
veteran has specifically indicated that he received no 
clinical treatment outside VA.  The veteran has been afforded 
an opportunity to submit any additional evidence and has been 
afforded the opportunity to identify any relevant evidence.  

In addition to compliance with the notice requirements of the 
VCAA, the RO assisted the veteran to develop his claim.  He 
was afforded VA examination following the Board's July 2006 
remand, and additional VA clinical records were obtained, 
including the treatment records referenced by the veteran.  
The veteran has indicated that there are no other relevant 
records, and the claims file does not suggest that there are 
any additional records.  The duty to assist the veteran has 
been met.  

The Board reiterates that, if there was any defect in 
compliance with the VCAA, the record establishes that the 
veteran has not been prejudiced.  The record shows that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claim on appeal.  See Overton v. 
Nicholson, 20 Vet .App. 427, 438 (2006).  The Board finds 
that all requirements in the VCAA, including the duty to 
notify the veteran and the duty to assist the veteran, have 
been met, and that the timing of the notice has not 
prejudiced the veteran.  

Claim for service connection for a bilateral disorder of the 
hands

Law and regulations governing benefits administered by VA 
provide that compensation will be paid to any veteran 
disabled by disease or injury incurred in or aggravated by 
honorable active service, provided the disability is not the 
result of the person's own willful misconduct.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such within the presumption 
period under 38 C.F.R. § 3.307, and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  38 
C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Arthritis is defined by regulation as a chronic 
disease for which service connection may be granted if it 
appears to a compensable degree within a one-year presumptive 
period following a veteran's service discharge.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
codify the Court's holding in Allen, which relates to 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  An award of service connection requires the 
diagnosis of a current, chronic disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Moreover, service 
connection is not authorized for pain alone, in the absence 
of a medical diagnosis.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, sub. nom. Sanchez- Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Facts and analysis

During his last year of service the veteran was treated for 
bilateral hand pain and numbness.  A diagnosis of possible 
osteoarthritis was assigned in early April 2002, but 
radiologic examinations demonstrated no evidence of 
osteoarthritic changes.  There was mild periarticular 
osteopenia.  The veteran was advised to increase the calcium 
in his diet.  No other diagnosis was assigned for the 
veteran's hand pain.

The veteran was afforded VA examination in February 2003, 
three months after his service discharge, but no diagnosis of 
osteopenia was made.  The examiner explained that the veteran 
had right and left hand pain with no anatomic or physical 
findings noted on examination.  However, because the service 
medical records showing the diagnosis of osteopenia were not 
available for the examiner to review, the Board remanded the 
claim for further development.

Radiologic examination for osteopenia was again conducted in 
January 2004.  February 2004 VA outpatient treatment records 
reflect that the prior diagnosis of osteopenia was noted, and 
the veteran was placed on medical and calcium.  August 2004 
treatment notes reflect that the veteran continued to 
complain of hand pain, but no diagnosis other than lateral 
epicondylitis, right elbow, was assigned.  Physical therapy 
was instituted.  At the conclusion of that therapy, the 
veteran reported that radiation of pain into the hands was 
diminished.  In December 2004, the veteran continued to 
complain of hand pain, but no diagnosis was assigned for that 
complaint.  

Private clinical records obtained following the July 2006 
Remand disclose no private treatment of bilateral hand pain, 
although the veteran was treated for other disorders.  

The report of VA examination conducted in January 2007 
discloses that the veteran continued to complain of bilateral 
hand pain.  He reported having pain when he lifted objects in 
his job as a shelf stocker.  The veteran reported pain 
essentially daily when working.  He used ice, heat, and 
medications for the pain.  The veteran had normal motion of 
the hands, writs, and fingers, although there was pain with 
resisted extension of the wrist.  After repetitive motion, 
the veteran lost 10 degrees of functional range of motion of 
the wrist.  Radiologic examination of each hand was 
interpreted as normal.  In particular, the radiologic report 
for each hand stated that the mineralization of the bones was 
normal.  The examiner concluded that the veteran's current 
bilateral hand pain was unrelated to his service or to his 
service-connected epicondylitis of the right elbow.

January 2007 VA outpatient treatment notes reflect that the 
veteran continued to be treated for osteopenia, which 
affected only the spine, according the assigned diagnosis.

The clinical records reflect that the veteran has 
continuously reported bilateral hand pain since 2002.  The 
veteran's providers, however, have been unable to find any 
pathology underlying the complaint of bilateral hand pain.  
While the veteran noted some improvement in hand pain when he 
underwent physical therapy for his service-connected right 
elbow disability, the medical opinion of record states that 
the veteran's bilateral hand pain is unrelated to his 
service-connected right elbow disability.  This opinion is 
consistent with the veteran's treatment records, since no 
provider has stated that the veteran's bilateral hand pain is 
related to the right elbow disability.  

A possible diagnosis of osteoarthritis was assigned while the 
veteran was in service, but all subsequent radiologic 
examinations have been devoid of confirmation of 
osteoarthritis.  A diagnosis of osteopenia was assigned in 
service, but the January 2007 radiology reports that show 
that the veteran now has normal mineralization in each hand 
reflect that, if osteopenia was present in the veteran's 
hands previously, the treatment provided to the veteran has 
resulted in resolution of that disorder.  

The VA clinical records reflect that no diagnosis has been 
assigned for the veteran's bilateral hand pain.  The clinical 
records, and the opinion of the examiner who conducted the 
January 2007 VA examination, establish that the veteran's 
bilateral hand pain is not related to his service-connected 
elbow disorder, since the service-connected elbow disorder 
affected only the right arm and the veteran's complaints of 
hand pain are bilateral.  

However, the Court has held that, under the statutes 
governing veterans' benefits, a symptom, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  Without 
pathology to which the symptoms of bilateral hand pain may be 
attributed, there is no current disability for which service 
connection may be granted, as the Court has held that pain 
alone is not a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

The Board sympathizes with the veteran.  He has complained of 
bilateral hand pain since prior to his service discharge.  
Those complaints are credible.  Nevertheless, the Board lacks 
statutory authority to award service connection for a 
bilateral hand disorder manifested by pain, in the absence of 
a diagnosis underlying the complaints of pain.  The claim 
must be denied.  


ORDER

The claim for service connection for a bilateral hand 
disorder manifested by pain is denied.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


